                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CAVE CONSULTING GROUP, INC.,                       Case No. 15-cv-03424-JCS
                                                         Plaintiff,
                                   6
                                                                                            ORDER GRANTING MOTION FOR
                                                    v.                                      LEAVE TO FILE MOTION FOR
                                   7
                                                                                            RECONSIDERATION
                                   8     OPTUMINSIGHT, INC.,
                                                                                            Re: Dkt. No. 358
                                                         Defendant.
                                   9

                                  10          Plaintiff Cave Consulting Group, Inc. (“CCGroup”) seeks leave to file a motion for

                                  11   reconsideration of this Court’s previous order dated August 28, 2019 granting summary judgment

                                  12   on, among other issues, CCGroup’s ability to show antitrust damages based on lost profits in light
Northern District of California
 United States District Court




                                  13   of the Court’s decision to exclude opinions on that issue offered by CCGroup’s expert witness Dr.

                                  14   Sullivan. CCGroup contends Defendant OptumInsight, Inc. did not seek summary judgment on

                                  15   that issue and the Court did not provide notice that it intended to raise the issue sua sponte. See

                                  16   dkt. 358. CCGroup raises at least a colorable argument of error warranting reconsideration. The

                                  17   motion for leave to file is GRANTED.

                                  18          In addition to accepting arguments on the issue of reconsideration, to the extent the motion

                                  19   might be granted, the Court also hereby provides notice under Rule 56(f) of the Federal Rules of

                                  20   Civil Procedure of the Court’s intent to consider sua sponte whether summary judgment should be

                                  21   granted on the issue of whether CCGroup can show market damages. CCGroup may revise its

                                  22   proposed motion for reconsideration to account for this change in the scope of issues to be

                                  23   addressed.

                                  24          The Court will address the briefing schedule for CCGroup’s motion for reconsideration at

                                  25   the case management conference set for 2:00 PM today.

                                  26          IT IS SO ORDERED.

                                  27   Dated: October 4, 2019                           ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
